Defendant Patea S moves to dismiss, or in the alternative for summary judgment, in the above-captioned matter. Defendant asserts, inter alia, "res judicata”, in that the subject matter of this case concerns lands called "Laloulu" which had already been the subject of litigation between the parties in Patea S. v. Taulaga et al., No. 270-1965, 4 A.S.R. 739 (1966).
The Court, after due consideration to the arguments of Counsel, the pleadings, affidavits, and other matters on file herein, as well as the file in the prior 1966 matter, concludes as follows:
That the lands "Laloulu" as more particularly described in the 1966 case docketed No. 270-1965, was adjudged in that case to be the communal property of the Patea family of Vatia;
That judgment rendered in the said case was a final and valid decision of this .Court;
*187That the same communal families before- the Court today were before this Court in 1966;
That the matter before the Court today is an attempt by plaintiff to relitigate the same issues before the Court in case No. 270-1965; and
That relitigation is precluded.
Accprdingly it is Ordered:
1) Defendant’s motion for summary judgment is granted and the above entitled matter is dismissed;
2) Defendant is awarded reasonable attorney fees against plaintiff in an amount to be approved by the Court upon verified application by Defendant.